Citation Nr: 1755521	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left eye disability. 

2.  Entitlement to service connection for a right eye disability. 

3.  Entitlement to service connection for neurological impairment, to include peripheral neuropathy and polyneuropathy. 

4.  Entitlement to service connection for erectile dysfunction, claimed as loss of sex drive.  

5.  Entitlement to service connection for gastrointestinal reflux disorder (GERD). 

6.  Entitlement to service connection for hemorrhoids, claimed as rectal bleeding.   

7.  Entitlement to service connection for hypertension. 

8.  Whether new and material evidence has been received to reopen a claim of service connection for a prostate disability. 

9.  Entitlement to service connection for a prostate disability. 

10.  Whether new and material evidence has been received to reopen a claim of service connection for anxiety reaction. 

11.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety reaction and nervous system damage. 

12.  Entitlement to service connection for a urinary tract disorder. 

(The issues of entitlement to a rating in excess of 10 percent for bilateral otitis media and entitlement to an initial compensable rating for right ear hearing loss are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, to include service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, August 2011, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 
 
With regard to the reopened service connection claim for anxiety reaction, as will be decided below, given that the clinical evidence contains diagnoses for various psychiatric disabilities other than the claimed anxiety reaction, to include PTSD and major depressive disorder, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

As for the issue of entitlement to service connection for nervous system damages, the Board has merged this issue with the reopened service connection claim for an acquired psychiatric disability.  While both issues were certified to the Board as separate claims, in an April 2012 notice of disagreement, the Veteran clarified that his claim for "nervous system damages" was in essence a "service connection [claim] for psychiatry [sic]," thereby indicating that both claims were filed to establish service connection for an acquired psychiatric disability.  The issues listed on the title page reflect such recharacterization.  

As relevant to the service connection claim for a right eye disability, the RO denied service connection for a right eye disability in the August 2010 rating decision.  Within a year of being notified of that decision, in February 2011, the Veteran submitted a supplemental claim for a right eye disability, indicating his disagreement with the RO's decision denying service connection for the claimed disability.  The Board construes this supplemental claim as a timely notice of disagreement with the August 2010 rating decision, upon which the service connection claim for a right eye disability arises.   

The Board observes that the issues of entitlement to service connection for herpes zoster, type I and entitlement to service connection for purified protein derivative finding were certified to the Board by the RO.  However, these issues were adjudicated in a September 2012 rating decision, for which the Veteran did not file a notice of disagreement within one year of being notified of that decision.  Given that the filing of a timely notice of disagreement is an issue that cannot be waived as it is a jurisdictional bar to an appellate consideration, Percy v. Shinseki, 23 Vet. App. 37 (2009), and the Veteran has not met this requirement, the Board does not have jurisdiction to adjudicate the service connection claims for herpes zoster, type I, and purified protein derivative finding.  Therefore, these issues will not be addressed in this decision. 

Finally, the record reveals a May 2013 statement (titled notice of disagreement) containing a service connection claim for a skin disability as well as a claim to reopen a service connection claim for sleep disturbance.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been submitted to reopen the claims for service connection for anxiety reaction and a prostate disability are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final January 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for anxiety reaction.

2.  Evidence associated with the record since the final January 1971 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, previously claimed as anxiety reaction. 

3.  In a final August 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a prostate disability.  

4.  Evidence associated with the record since the final August 2010 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a prostate disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for anxiety reaction.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a prostate disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

II.  Analysis

Anxiety Reaction 

By way of background, the Veteran's service connection claim for anxiety reaction was previously denied in a January 1971 rating decision.  The Veteran filed a timely notice of disagreement in response to the January 1971 decision's denial, but did not perfect an appeal after the RO issued a June 1972 statement of the case.  Therefore, the January 1971 rating decision is final.  38 U.S.C. § 7105 (c)(2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).   

The Veteran seeks to reopen the service connection claim for anxiety reaction, also claimed as nervous system damage.  See February 2011 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in January 1971) includes service treatment records and a November 1970 hospitalization record containing a diagnosis of severe anxiety reaction.  The January 1971 rating decision denied the Veteran's service connection claim for anxiety reaction based on the RO's conclusion that the claimed disability neither occurred in nor was caused by service.  

The evidence pertaining to the Veteran's claimed psychiatric disability since the last final rating decision in January 1971 includes VA treatment records dated through July 2015.  Notably, an April 2013 VA treating psychologist noted the Veteran's report of "combat experiences and other nightmares about others persecuting him" as well as feeling "guilty due to disturbing experiences in combat," and rendered diagnoses of major depression with psychosis and PTSD. 

The April 2013 VA treatment note suggests a potential relationship between the claimed acquired psychiatric disability and the Veteran's service, which includes service in the Republic of Vietnam during the Vietnam War era, see Form DD-214.  Such evidence was not previously considered and relates to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of the service connection for anxiety reaction is warranted. 

Prostate Disability 

The Veteran's service connection claim for a prostate disability was previously denied in an August 2010 rating decision.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156 (b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the August 2010 rating decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen the service connection claim for a prostate disability.  See April 2012 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in August 2010) includes service treatment records and VA treatment records through August 2010.  The August 2010 rating decision denied the Veteran's service connection claim for a prostate disability based on the RO's conclusion that the claimed disability was not caused by service.  

The evidence pertaining to the Veteran's claimed prostate disability since the last final rating decision includes the Veteran's statement contained in the April 2012 claim as well as VA treatment records dated through July 2015.  Notably, an April 2013 VA treatment note reflects that the Veteran was prescribed to a daily dose of medication "for prostate" as part of his active medications at the time.  In his April 2012 claim, the Veteran detailed symptoms related to the claimed prostate disability and argued that such were "associated with [A]gent [O]range based on exposure to herbicides" during service.  He then listed various medical records in support of his argument.  

The Veteran's April 2012 statement, considered in conjunction with the newly associated VA treatment notes reflecting that he is currently being medicated to address a prostate condition, suggests a potential relationship between the claimed disability and his presumed exposure to herbicide agents during service, 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307, and is sufficient to at least trigger VA's duty to assist by providing a VA examination.  See Shade, 24 Vet. App. at 120-21.  As such, the evidence is both new and material, and the Board finds that the reopening of this claim is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for anxiety reaction is reopened and, to this extent only, the benefit is granted.

New and material evidence having been received, the claim of entitlement to service connection for a prostate disability is reopened and, to this extent only, the benefit is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Left and Right Eye Disabilities

The Veteran generally contends that he has left and right eye disabilities that have continued since service.  Service treatment records contain a March 1965 complaint as to the left eye, March 1966 notation from an eye clinic at McDonald Army Hospital, and April 1967 report of "eye trouble" and resulting prescription of eye drops for each eye.  

Post-service treatment records include an April 2013 VA treatment note reflecting active problems of macular degeneration, tear film insufficiency and senile cataract, for which the Veteran is prescribed eye drops for both eyes.  To this date, the Veteran has not undergone a VA examination for his claimed bilateral eye disabilities.  On remand, the AOJ should provide a VA examination to determine whether the Veteran's claimed left and eye disabilities were due to his service, in consideration of the referenced service treatment records relevant to the eyes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the referenced March 1966 notation from McDonald Army Hospital eye clinic is not accompanied by any treatment note.  Given the potential relevance of such records to the bilateral eye disability claims, while on remand, the AOJ should make all reasonable attempts to obtain any outstanding eye clinic treatment records from McDonald Army Hospital.  

Neurological Impairment, to include peripheral neuropathy and polyneuropathy   

The Veteran contends that he has a neurological impairment, to include peripheral neuropathy, as result of his service, to specifically include exposure to his presumed herbicide agents.  See May 2013 Notice of Disagreement.  As the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307.

The Veteran reports continuity of neurological symptoms since service, to include "sharp pain," "cramping," "burning sensation" and "strong numbness" in his extremities.  See May 2013 Notice of Disagreement.  An October 2010 VA treatment note documents an assessment of "polyneuropathy with a superimposed right CTS (carpal tunnel syndrome)."  An October 2012 VA treatment note reflects the Veteran's complaint of radiating pain with "numbness and weakness of both legs" with intermittent shooting and cramping.  A  November 2014 VA treatment note reflects a diagnosis of bilateral carpal tunnel syndrome.  To date, the Veteran has not undergone a VA examination for the claimed neurological impairment.  Given his reports as to the onset and continuity of neurological symptomatology, of which he is competent to assert, a VA examination is necessary to determine whether there is a disability underlying the Veteran's reported neurological symptoms and if so, whether it was caused or aggravated by his service, to include exposure to herbicide agents.   McLendon, 20 Vet. App. at 79.

GERD 

The Veteran generally contends that he has GERD due to service.  See April 2012 Claim.  The May 1965 enlistment examination report reflects normal findings relevant to GERD.  A June 1965 service treatment record notes the Veteran's complaint that he "vomited all breakfast" and experienced "general malaise" at that time.  A March 1967 service treatment record notes his report of abdominal pain for two days accompanied by vomiting.  The service treating physician observed diffuse tenderness and palpation over all quadrants and ruled out intestinal parasites at that time.  In an April 1967 service treatment note, the Veteran reported that he was "still cramping."  The May 1967 separation examination report notes normal findings relevant to the claimed GERD.  

The Veteran is currently diagnosed with GERD (gastric reflux).  See April 2013 VA treatment note. To this date, the Veteran has not undergone a VA examination for his claimed GERD.  Given his current diagnoses and his competent reports as to the onset and continuity of the claimed disability, a VA examination is necessary to determine whether the claimed disability was caused or aggravated by service.  See McLendon, 20 Vet. App. at 79.

Hemorrhoids

The Veteran contends that he has hemorrhoids, claimed as rectal bleeding, due to service, to include exposure to herbicide agents.  See May 2013 Notice of Disagreement.  Post-service treatment records reflect active medications for hemorrhoids.  See January 2010 VA treatment record (listing hemorrhoid suppository as active medication for hemorrhoids); April 2013 VA treatment record (including hydrocortisone rectal cream in the active medications list).  To date, the Veteran has not been afforded a VA examination for the claimed disability.  The Board finds that a remand is necessary to clarify whether the Veteran currently has a diagnosis of hemorrhoids and if so, whether such was due to his service, to include exposure to herbicide agents.  See McLendon, supra. 

Erectile Dysfunction, Claimed as Loss of Sex Drive 

The Veteran contends that he has erectile dysfunction, to include exposure to herbicide agents.  See April 2012 Notice of Disagreement.  He claims that such condition has caused "loss of sex drive" and has continued since service.  See id. 
To date, the Veteran has not been afforded a VA examination for the claimed disability.  Given his competent report as to the onset and continuity of the claimed erectile dysfunction, the Board finds that a remand is necessary to clarify whether the Veteran currently has a diagnosis of erectile dysfunction, manifested by loss of sex drive, and if so, whether such was due to his service, to include exposure to herbicide agents.  See McLendon, supra. 

Hypertension 

The Veteran claims that he has hypertension due to service, to include his presumed exposure to herbicide agents.  See May 2013 Notice of Disagreement. 
 
While the Veteran's service treatment records do not reflect findings indicative of hypertension, his May 1967 separation examination report shows an elevated blood pressure reading of 118/90.  Post-service, a November 1970 hospitalization record documents that the Veteran's hypertension "fluctuate[d]" with a blood pressure of 130/100.  Subsequent treatment records contain continued assessments of hypertension.  See April 2013 VA treatment note. 

To date, there is no medical opinion on record addressing service connection for hypertension, to specifically include exposure to herbicide agents, in consideration of the May 1967 and November 1970 clinical records showing elevated blood pressure.  A remand is necessary to obtain one.  See McLendon, 20 Vet. App. at 79.

Prostate Disability 

Relevant to the reopened service connection claim for a prostate disability, the Veteran contends that such is due to service, to include exposure to herbicide agents.  See April 2012 Claim.  He reports that he experiences urinary symptoms due to the claimed disability.  A November 2013 VA treatment note reflects that the Veteran was prescribed to a daily dose of medication "for prostate" as part of his active medications at the time.  To date, the Veteran has not been afforded a VA examination to address the claimed prostate disability.  A remand is necessary to provide such examination to clarify whether there is a prostate disability underlying the Veteran's reported symptoms and active medication for prostate, and if so, whether such disability was due to his service, to include exposure to herbicide agents.  See McLendon, supra.

Acquired Psychiatric Disability

With regard to the reopened service connection claim for an acquired psychiatric disorder, the Veteran contends that such is due to service.  Specifically, in a January 2013 VA psychology treatment note, he generally claimed that his psychiatric symptoms were related to witnessing "many experiences in which Puerto Ricans were discriminated" during service.  In an April 2013 VA psychology note, the Veteran also attributed his psychiatric symptoms to "disturbing experiences in combat."

Service treatment records are negative for complaints, treatments or findings of any psychiatric disorder.  Post-service treatment records contain a November 1970 hospitalization record documenting the treating physician's assessment of "severe" anxiety reaction.  The Veteran is currently diagnosed with PTSD and major depression with psychosis.  See April 2013 VA treatment note.  To this date, the Veteran has not undergone a VA examination for his claimed acquired psychiatric disability.  Given the evidence of current diagnoses of the claimed disability and the Veteran's competent report as to the onset and continued psychiatric symptoms since service, a VA examination is necessary under VA's duty to assist. See McLendon, 20 Vet. App. at 79. 

The Board further requests that the AOJ make a formal finding as to the Veteran's engagement in combat with the enemy, either as a combatant or as a service member performing duty in support of combatants.  In particular, the formal finding should address the significance, if any, of the notation of the Veteran's participation during the Vietnam Counter Offensive in his Form DD-214.  To the extent that the Veteran identified any non-combat stressors, the AOJ should also make efforts to verify them.

Urinary Tract Disability

In the August 2011 rating decision, the RO denied service connection for a urinary tract disability.   In April 2012, the Veteran filed a notice of disagreement as to that decision.  As yet, a statement of the case on this issue was not issued.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its decision, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for a urinary tract disability.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain any outstanding outpatient treatment records during service, to include eye clinic treatment records from McDonald Army Hospital.  All reasonable attempts should be made to obtain such records.  If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159 (e).

3.  Then, make a formal finding for the record as to (1) the nature and extent of the Veteran's combat service and (2) whether the Veteran's noncombat stressors, to include witnessing "many experiences in which Puerto Ricans were discriminated," see January 2013 VA psychology note, are corroborated (outlining the evidence that supports the determination).  In so doing, the AOJ should address the Veteran's Form DD-214 reflecting a notation of his participation during the Vietnam Counter Offensive.  

4.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

5.  After completing Steps 2-4, schedule the Veteran for an appropriate VA examination to address his claimed bilateral eye disabilities.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.   All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current eye disabilities other than refractive errors that have been present at any time since the claims (i.e. since March 2010 for the right eye and February 2011 for the left), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.
 
(B) The examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the current eye disability had its onset in or is otherwise related to his service. 

In offering the requested opinions, the examiner's attention is specifically directed to the referenced service treatment records relevant to the eyes.  In rendering his or her opinion, the examiner should consider the Veteran's competent observations of experiencing such symptoms since service. 

A complete rationale should be given for all opinions and conclusions expressed.

6.  After completing Steps 2-4, schedule the Veteran for an appropriate VA examination to address his claimed neurological impairment.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.   All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses related to neurological impairments since the date of the claim (i.e. since March 2011), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each current diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability had its onset or is otherwise medically related to service, to include exposure to herbicide agents.  

The examiner should also consider all lay assertions, to include any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.  

7.  After completing Steps 2-4, schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed GERD.  The contents of the entire claims file, to include a complete copy of this REMAND as well as any new evidence subsequently added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses of GERD since the date of the claim (i.e. since April 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.
 
(B) For each current diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability had its onset or is otherwise medically related to service, to include exposure to herbicide agents.  

In rendering his or her opinion, the examiner is asked to consider all pertinent medical evidence, to include but not limited to the following:

1) The June 1965 service treatment record noting the Veteran's complaint that he "vomited all breakfast" and experienced "general malaise" at that time; 2) the March 1967 service treatment record noting his report of abdominal pain for two days accompanied by vomiting.  The service treating physician observed diffuse tenderness and palpation over all quadrants and ruled out intestinal parasites at that time; and 3) the April 1967 service treatment note, in which the Veteran reported that he was "still cramping."  

The examiner should also consider all lay assertions, to include any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.  
 
8.  After completing Steps 2-4, schedule the Veteran for appropriate VA examinations to address his claimed hemorrhoids, erectile dysfunction, and prostate disability.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.   All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses of hemorrhoids, erectile dysfunction, and prostate disability since the dates of claims (i.e. March 2011 for erectile dysfunction; September 2011 for hemorrhoids; and April 2012 for prostate disability), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) The examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability had its onset or is otherwise medically related to service, to include exposure to herbicide agents.  

The examiner should also consider all lay assertions, to include any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.  

9.  After completing Steps 2-4, schedule the Veteran for an appropriate VA examination to address his claimed hypertension.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.   All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should confirm the current diagnosis of hypertension.  

(B) The examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability had its onset or is otherwise medically related to service, to include exposure to herbicide agents.  

In rendering his or her opinion, the examiner is asked to consider all pertinent medical evidence, to include but not limited to the referenced May 1967 and November 1970 clinical records showing elevated blood pressure readings. 

The examiner should also consider all lay assertions, to include any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.  

10.  After completing Steps 2-4, schedule the Veteran for an appropriate VA examination to determine whether the claimed acquired psychiatric disability is related to his service.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.   All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to his claim (i.e. since February 2011), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault or a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

In this regard, the examiner should address the Veteran's report of witnessing "many experiences in which Puerto Ricans were discriminated" during service and having undergone "disturbing experiences in combat."  See January and April 2013 VA psychology notes. 

(B)  The examiner should identify all current diagnoses of acquired psychiatric disorders other than PTSD, even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disorder was related to the Veteran's military service.

All opinions expressed should be accompanied by supporting rationale.

11.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 ( 2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


